DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 7/6/2021. Claims 2 and 11 were cancelled. Claims 1 and 3-10 are now pending in the application. 

Claim Analysis
2.	Summary of Claim 1:
A filler powder 

made of a crystallized glass with β-quartz solid solution 

and/or β-eucryptite precipitated therein, 

wherein a ratio D90/D10 between a 10% cumulative particle diameter (D10) and a 90% cumulative particle diameter (D90) both obtained by measuring a particle size distribution of the filler powder by a laser diffraction and scattering method is 20 or less, and

the filler powder has an approximately spherical shape.

 
Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hisashi (JP 2007-091577 A as listed on the IDS dated 1/30/2020) in view of Masuda et al. (US P GPub 2016/0083557 A1 as listed on the IDS dated 1/30/2020).

Regarding claims 1 and 3, Hisashi teaches an inorganic powder having one or more crystal phases selected from β-eucryptite, β-eucryptite solid solution, β-quartz and β-quartz solid solution (claim 1), wherein the D90 particle size distribution (mean diameter) of the inorganic powder is 150 µm or less (claim 1), wherein in a preferred embodiment, the D90 particle diameter is 3.685 µm. As such, in order to obtain a ratio of D90/D10 of 20 or less, the D10 particle diameter must be 1.8425 or more. (3.685/20 = 1.8425). The particle size distribution shown in Fig. 3 demonstrates that the D10 value falls within this range (Fig. 3).
Hisashi is silent on the shape of the filler powder and further silent on the specific surface area.
	Masuda et al. a filler powder made of a crystallized glass in which β-quartz solid solution and/or β-eucryptite is precipitated (Abstract) wherein the filler powder has an approximately spherical shape and a specific surface area of 20 m2/g or less [0021-0022]. Masuda et al. offer the motivation of choosing this shape and surface area due to the ability of the filler powder to blend into a resin at high concentrations [0087] and to less likely cause quality and color alternation of a resin when blended into the resin ([0012], Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use a spherical shape and specific surface area as taught by Masuda as the shape for the filler powder of Hishashi, thereby arriving at the claimed invention.
Regarding claim 4, Hisashi teaches the filler powder having a particle size D50 of 1 µm or more and 50 µm or less (claim 1).
Regarding claim 5, Hisashi teaches the filler powder having a thermal expansion of -80 × 10-7 to +1000 × 10-7 / ° C (claim 15) wherein a preferred embodiment the thermal expansion is −74 × 10-7 / ° C [0116].

	Masuda et al. teach the filler powder having a refractive index of 1.54 (Table 1), 1.55 and 1.60 (Table 2), 1.46 and 1.52. Masuda et al. offer the motivation of using the filler powder having this refractive index due to its ability to exhibit translucency in a resin formed body [0104]. Therefore it would have been obvious to one of ordinary skill in the art to use the filler powder having the refractive index as taught by Masuda et al. for the filler powder of Hisashi, thereby arriving at the claimed invention.
	Regarding claim 7, Hisashi does not teach the exact same ranges for the components as required by the instant claim.
	Masuda et al. teach the filler powder preferably contains, in % by mass, 55 to 75% SiO2, 15 to 30% Al2O3, 2 to 10% Li2O, 0 to 3% Na2O, 0 to 3% K2O, 0 to 5% MgO, 0 to 10% ZnO, 0 to 5% BaO, 0 to 5% TiO2, 0 to 4% ZrO2, 0 to 5% P2O5, and 0 to 2.5% SnO2 [0088]. Masuda et al. offers the motivation of using this content of filler powder due to its ability to achieve desired properties such as a coefficient of thermal expansion [0090].
Regarding claims 8 and 9, Hisashi teaches the filler powder is blended into the resin (claim 11) and a resin composition comprising the filler powder (claim 12).
Regarding claim 10, Hisashi in view of Masuda et al. are silent on the thickness and light transmittance of the resin composition. 
The mechanical properties of thickness and light transmittance are functions of the composition. Hisashi in view of Masuda et al. teach the same resin composition comprising the filler powder as required by the instant claim as set forth in the rejection above. Therefore, the mechanical properties of thickness and light transmittance of Hisashi in view of Masuda et al. are expected to be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily .

Response to Arguments
6.	Applicant’s arguments, see p. 1-5, filed 7/6/2021, with respect to the rejection of claims 1 and 3-10 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of 103 rejections are made in view of Hisashi in view of Masuda et al.
	Regarding the 103, rejections over Hisashi in view of Masuda et al., Applicant states “the pulverized filler powder of Hisashi is jagged with many sharp points. In contrast to the filler powder obtained by the process disclosed by Hisashi, Masuda discloses obtaining an approximately spherical filler powder by subjecting a crystallizable glass powder to a heat treatment, i.e. by spraying the crystallizable glass powder into a flame. Masuda does not teach or suggest that any further treatment of the glass powder is necessary or even desirable.” In response, attention is drawn to the disclosure of 
	Applicant further states that “the process disclosed by Masuda results in a wide particle distribution.”  In response, Masuda et al. teach the average particle size D50 of the filler powder of the present invention is preferably 5 µm or less, more preferably 3 µm or less, and still more preferably 1 µm or less and further teach the maximum particle size D99 of the filler powder of the present invention is preferably 30 µm or less, more preferably 25 µm or less, and still more preferably 20 µm less. If the average particle size D50 or the maximum particle size D99 of the filler powder is too large, this provides, when the filler powder is blended into a resin and the resin is formed into a film, the tendency to cause a significant exposure of the filler powder on the film surface to degrade the surface smoothness. Although no particular limitation is placed on the lower limit of the average particle size D50 of the filler powder, it is practically 0.1 or more and preferably 0.2 µm or more [0032]. Although Masuda et al. are silent on the claimed ratio of D90/D10, it is expected that the particle size ranges taught by Masuda et al. would result in a narrow particle size distribution and would not constitute teaching away from the claimed ratio. It is for these reasons that Applicant’s arguments are not found to be persuasive.  



Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763